Citation Nr: 1454558	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.

In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for service connection for a left leg disorder.

2.  The Veteran has low back syndrome and bilateral sacroiliac joint dysfunction that are as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of service connection for a left leg disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (4).

2.  The criteria for service connection for low back syndrome and bilateral sacroiliac joint dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is withdrawing the issue of service connection for a left leg disorder and the Board is granting the issue of service connection for a low back disorder; no discussion of VA's duties to notify and assist is necessary.

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issue of service connection for a left leg disorder.  See October 2014 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for a left leg disorder and it is dismissed.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

The Veteran's service treatment records (STRs) show that he injured his low back in October 1968.  He was diagnosed with an acute lumbosacral sprain.  In his June 1969 separation medical history, he answered yes to back trouble of any kind.  

Post-service treatment records show that the Veteran was diagnosed with low back syndrome and bilateral sacroiliac joint dysfunction in April 1984.  One of the April 1984 records shows that the Veteran reported initially injuring his back during service in 1968 and having pain off and on since.

A VA medical opinion without an examination of, or interview with, the Veteran was obtained in May 2013; a negative nexus opinion was provided.  

At his hearing, the Veteran testified that he has had chronic back problems ever since he hurt himself in service.  T. at 5.  

Based on a review of the evidence, the Board concludes that service connection for low back syndrome and bilateral sacroiliac joint dysfunction is warranted.  The Veteran's STRs clearly show that he injured his back during service.  Post-service treatment records show a diagnosis of low back syndrome and bilateral sacroiliac joint dysfunction.  The Veteran's competent and credible contentions establish a nexus to his military service.  In this case, the Veteran's testimony establishes that the onset of his current low back disorders began in service as such testimony confirms that he has had a chronicity of low back disorders since his military service.  The April 1984 record shows that the Veteran reported having back problems since the initial in-service injury, supporting his assertions of the onset of back problems beginning in service.  In light of the STRs showing an in-service back injury, the post-service diagnoses of low back syndrome and bilateral sacroiliac joint dysfunction, the Veteran's competent and credible contentions, and in affording the Veteran the benefit-of-the-doubt, the evidence shows that the Veteran's current back disorders are related to his military service.

In finding that the Veteran's low back syndrome and bilateral sacroiliac joint dysfunction are related to his military service, the Board acknowledges the negative nexus opinion from the May 2013 examiner.  However, the examiner did not examine or interview the Veteran; consequently, the Veteran's competent and credible assertions of having continuous back pain that began in service were not taken into account.  Therefore, the Board finds that notwithstanding the negative nexus opinion, the evidence supports a finding of service connection. 

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for low back syndrome and bilateral sacroiliac joint dysfunction is, therefore, granted. 


ORDER

The appeal of entitlement to service connection for a left leg disorder is dismissed.

Entitlement to service connection for low back syndrome and bilateral sacroiliac joint dysfunction is granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


